Exhibit 10.16

 



--------------------------------------------------------------------------------

 
INTER-CREDITOR AGREEMENT
 
made as of February 8, 2012
 
Among
 
CIRCLE STAR ENERGY CORP.
 
as issuer
 
and
 
THE HOLDERS OF
 
10% CONVERTIBLE NOTES, DUE FEBRUARY 8, 2013


Relating to the issuance of
 
10% Convertible Notes, due February 8, 2013
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page
SECTION 1
INTERPRETATION
1
 
1.1       Definitions
1
 
1.2       Meaning of “outstanding” for Certain Purposes
5
 
1.3       Interpretation Not Affected by Headings
6
 
1.4       Extended Meanings
6
 
1.5       Day Not a Business Day
6
 
1.6       Currency
6
 
1.7       Statutes
7
 
1.8       Invalidity of Provisions
7
 
1.9       Applicable Law
7
     
SECTION 2
THE NOTES
7
 
2.1       Designation and Issuance of Notes
7
 
2.2       Description of the Notes
7
 
2.3       Form of Notes
7
 
2.4       Notes to Rank Pari Passu
7
 
2.5       Interest
8
 
2.6       Option of Holder as to Place of Payment
8
 
2.7       Surrender for Cancellation
8
 
2.8       Right to Receive Agreement
8
     
SECTION 3
REGISTRATION, TRANSFER, EXCHANGE AND OWNERSHIP OF NOTES
8
 
3.1       Registers
8
 
3.2       Ownership and Entitlement to Payment
9
 
3.3       Restrictions on Transfer of Notes Under U.S. Securities Law
9
     
SECTION 4
WITHHOLDING TAXES
9
     
SECTION 5
COVENANTS OF THE CORPORATION
9
 
5.1       Grant of Security Interest
9
 
5.2       Restrictive Covenants in respect of the Corporation and JHE
10
 
5.3       Grant of Kansas Royalty Interest
10
     
SECTION 6
MEETINGS OF NOTEHOLDERS
10
 
6.1       Right to Convene Meetings
10
 
6.2       Notices of Meetings
10
 
6.3       Chairman
10
 
6.4       Show of Hands
10
 
6.5       Poll
11
 
6.6       Voting
11
 
6.7       Minutes
11
 
6.8       Instruments in Writing
11
 
6.9       Binding Effect of Resolutions
11
 
6.10     Record Dates
11
     
SECTION 7
NOTICES
12
 
7.1       Notice to the Corporation
12
 
7.2       Notice to Noteholders
12

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENT
(continued)
 

     
SECTION 8
SUPPLEMENTAL AGREEMENTS
12
 
8.1       Supplemental Agreements
12
 
8.2       Effect of Supplemental Agreements
13
     
SECTION 9
EVIDENCE OF RIGHTS OF NOTEHOLDERS
13
 
9.1       Evidence of Rights of Noteholders
13
     
SECTION 10
EXECUTION AND FORMAL DATE
13
 
10.1      Counterpart Execution
13
 
10.2      Formal Date
14

 
 
 

--------------------------------------------------------------------------------

 
 
INTER-CREDITOR AGREEMENT
 
THIS AGREEMENT is made as of February 8, 2012,
 
AMONG:
 
CIRCLE STAR ENERGY CORP. (the “Corporation”)
 
Attn: Jonathon Pina, Chief Financial Officer
 
919 Milam Street, Suite 2300
 
Houston, TX 77002
 
USA
 
and
 
HOLDERS OF 10% CONVERTIBLE NOTES, DUE FEBRUARY 8, 2013 (collectively, the
“Holders”)
 
RECITALS
 
A.  
The Corporation is authorized and has created and issued 10% CONVERTIBLE NOTES,
DUE FEBRUARY 8, 2013 to the Holders, subject to certain  representations,
warranties, covenants and rights provided in this Agreement.

 
B.  
All necessary resolutions of the Directors have been duly passed and other
proceedings taken and conditions complied with to make this Agreement valid and
binding on the Corporation.

 
NOW THEREFORE THIS INTER-CREDITOR AGREEMENT WITNESSES and it is hereby
covenanted, agreed and declared as follows.
 
SECTION 1 INTERPRETATION
 
1.1 Definitions
 
In this Agreement and in the Notes, unless there is something in the subject
matter or context inconsistent therewith, the following expressions have the
following meanings:
 
“Affiliate” has the meaning given thereto in the U.S. Securities Act.
 
“Applicable Law” means, at any time, with respect to any Person, property,
transaction, event or other matter, as applicable, all laws, rules, statutes,
regulations, treaties, orders, judgments and decrees, and all official requests,
directives, rules, guidelines, orders, policies, practices and other
requirements of any Governmental Authority relating or applicable at such time
to such Person, property, transaction, event or other matter, and also includes
any interpretation thereof by any Person having jurisdiction over it or charged
with its administration or interpretation.
 
“Board” means the board of directors of the Corporation.
 
 
1

--------------------------------------------------------------------------------

 
 
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day when banking institutions in Houston, Texas, are authorized or
obligated by law or regulation to close.
 
“Closing Date” means February 8, 2012 or such other date as agreed to between
the Corporation and the Subscribers.
 
“Common Shares” has the meaning set forth in Section 2.2.
 
“Corporation” means Circle Star Energy Corp., a Nevada corporation, and its
successors and assigns.
 
“Directors” means the directors of the Corporation or, whenever duly empowered
by a resolution of the directors of the Corporation in accordance with
Applicable Law, a committee of the directors of the Corporation, and reference
to action by the Directors means action by the directors of the Corporation or
action by any such committee.
 
“Event of Default” has the meaning ascribed to in the Note Certificates.
 
“Governmental Authority” means, when used with respect to any Person, any
government, parliament, legislature, regulatory authority, agency, tribunal,
department, commission, board, instrumentality, court, arbitration board or
arbitrator or other law, regulation or rule-making entity having or purporting
to have jurisdiction on behalf of, or pursuant to the laws of, the United States
or any country in which such Person is incorporated, continued, amalgamated,
merged or otherwise created or established or in which such Person has an
undertaking, contractual obligation, carries on business or holds property, or
any province, territory, state, municipality, district or political subdivision
of any such country or of any such province, territory or state of such country.
 
“Indebtedness” means, with respect to a Person, without all obligations of the
Person for borrowed money, including obligations with respect to bankers’
acceptances and contingent reimbursement obligations relating to letters of
credit and other financial instruments.
 
“JHE” means JHE Holdings, LLC, a Texas limited liability company and
wholly-owned subsidiary of the Corporation.
 
“JHE Assets” means the JHE properties and assets of JHE.
 
“JHE Indebtedness” means Indebtedness incurred by JHE under a certain Promissory
Note dated January 1, 2011, in the stated principal amount of $7,500,000,
executed by High Plains Oil, LLC, a Nevada limited liability company, payable to
the order of the JHE Lien Holders, and subsequently assumed by the Corporation,
and other Indebtedness directly or by way of guarantee, indemnity or other
similar arrangement, pursuant to which recourse of the creditor of such
Indebtedness extends to the JHE Assets, whether such recourse is secured or
unsecured.
 
“JHE Lien” means the first and prior, perfected security interest in the JHE
Assets and pledge of all the membership interests of JHE for the benefit of the
JHE Lien Holders under the terms of the JHE Security Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“JHE Lien Holders” means James H. Edsel, Nancy Edsel, and James Edsel, Jr.
 
“JHE Security Agreement” means the Amended and Restated Membership Interest
Pledge and Security Agreement between the Corporation and the JHE Lien Holders.
 
“JHE Security Documents” means the security documents consisting of the JHE
Security Agreement and any document that may be filed in connection with
perfection of the JHE Lien.
 
“Kansas Properties” means certain royalty, leasehold, working, operating,
carried, net revenue, net profit, reversionary and other mineral rights and
interests in oil, gas and other mineral properties located in Trego, Logan and
Gove County, Kansas, acquired by the Corporation, if any.
 
“Kansas Royalty Interest” means the conveyance or grant to the Noteholders of a
pro rata share (based on each Noteholder’s Principal Amount relative to the
aggregate proceeds of the Offering) in the Kansas Properties in the form of a
3.5% overriding royalty interest on approximately 8,400 acres on the
Corporation’s interest in Kansas Properties acquired by the Corporation, subject
to capital call, contribution and other obligations.
 
“Kansas Royalty Interest Grant” means the instrument or agreement to convey or
grant the Kansas Royalty Interest to Noteholders upon consummation of the
acquisition of Kansas Properties by the Corporation, if any.
 
“Lien” means any mortgage, charge, security interest, pledge, lien (statutory or
otherwise) hypothec, tax lien, statutory lien, trust or deemed trust, adverse
claim, construction lien materialman’s lien or charge or encumbrance of any kind
whatsoever.
 
“Maturity Date” means, with respect to a Note, the date on which the principal
of such Note becomes due and payable as therein or herein provided, whether at
the Stated Maturity thereof or by declaration of acceleration, call for
redemption or otherwise.
 
“Note Certificate” means a Note Certificate representing all or a portion of the
aggregate principal amount of the Notes issued in the name of a Holder.
 
“Note Documents” means this Agreement, the Note Certificate and any ancillary
documents executed by the Corporation in connection therewith.
 
“Note Indebtedness” means all present and future debts, liabilities and
obligations of the Corporation to the Noteholders under and in connection with
this Agreement and the Notes, including all principal money owing on the
Notes,  interest (including interest on overdue principal interest) and all fees
paid and other money from time to time owing pursuant to the terms of this
Agreement and on the Notes.
 
“Noteholder” or “Holder” means, at a particular time, a Person entered in the
Register as a holder of one or more Notes outstanding at such time.
 
“Noteholders’ Request” means an instrument signed in one or more counterparts by
Noteholders holding not less than 50% of the aggregate principal amount of the
outstanding  Notes requesting or directing the Corporation to take or refrain
from taking the action or proceeding specified therein.
 
 
3

--------------------------------------------------------------------------------

 
 
“Notes” means the 10% Notes of the Corporation issued or to be issued pursuant
to this Agreement.
 
“Obligations” means, without duplication, with respect to a Person, all items
which, in accordance with Generally Accepted Accounting Principles, as applied
by the Corporation, would be included as liabilities on the liability side of
the balance sheet of the Person and all Liabilities of the Person.
 
“Offering” means the offer and sale of the Notes to the Noteholders pursuant to
Subscription Agreements in the aggregate principal amount not to exceed
US$2,750,000, unless authorized by the Board.
 
“Permitted Encumbrances” means
 
(a)  
any Security Interest created pursuant to the JHE Security Documents;

 
(b)  
any Security Interest constituted by a purchase money interest or similar title
retention with respect to, or any Security Interest over, goods acquired in the
ordinary course of business of the Corporation or any of its Subsidiaries;

 
(c)  
any Security Interest or deposit under workers’ compensation, social security or
similar legislation or in connection with bids, tenders, leases, contracts or
expropriation proceedings or to secure public or statutory obligations, surety
and appeal bonds or costs of litigation where required by law;

 
(d)  
any Security Interest or privilege imposed by law, such as builders’,
mechanics’, materialman’s lien, carriers’, warehousemen’s and landlords’ liens;

 
(e)  
any right reserved to or vested in any municipality or governmental or other
public authority and a public utility or any municipality or governmental or
other public authority when required by the utility, municipality or other
authority;

 
(f)  
any Security Interest is subordinated in priority to the Security Interest, if
any, securing the Note Indebtedness; and

 
(g)  
any reservations, limitations, provisos and conditions expressed in original
grants from any Governmental Authority.

 
“Person” means an individual, corporation, body corporate, limited partnership,
general partnership, joint stock company, association, joint venture,
association, company, trust, bank, fund, Governmental Authority or other entity
or organization, whether or not recognized as a legal entity.
 
“Record Date” means the date for determining the Holders of Notes entitled to
receive payment of interest on an Interest Payment Date, which date shall be the
tenth Business Day prior to such Interest Payment Date or such other date as
shall be specified in a certified resolution delivered by the Corporation.
 
 
4

--------------------------------------------------------------------------------

 
 
“Register” has the meaning ascribed to such term in Section 3.1.


"Rule 144" means Rule 144 promulgated under the U.S. Securities Act.
 
"Secured Assets" means the “Collateral” as defined in the JHE Security
Agreement.
 
“Securities” means stocks, shares, units, instalment receipts, voting trust
certificates, bonds, notes, other evidences of indebtedness, or other documents
or instruments commonly known as securities or any certificates of interest,
shares or participations in temporary or interim certificates for, receipts for,
guarantees of, or warrants, options or rights to subscribe for, purchase or
acquire any of the foregoing.
 
“Security Interest” means any security interest, assignment by way of security,
mortgage, charge (whether fixed or floating), hypothec, pledge, lien or other
encumbrance on or interest in property or assets that secures the payment of
Obligations.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Stated Maturity” means the date fixed and specified in a Note as the date on
which the principal of such Note is due and payable.
 
“Subscription Agreement” means the subscription agreement between the
Corporation and any Purchaser under which such Purchaser purchased Notes.
 
“Subsidiary” has the meaning given thereto in the U.S. Securities Act.
 
“Supplemental Agreement” means an Agreement supplemental to this Agreement
pursuant to which, among other things, the provisions of this Agreement may be
amended.
 
“Triggering Event” means any event described in Section 2.2 (i), (ii) or (iii)
triggering the right of Noteholders to demand repayment of the Notes.
 
“U.S. Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
"U.S. Securities Act" means the Securities Act of 1933, as amended.
 
“Voting Shares” means shares in the capital of a corporation having voting power
under ordinary circumstances to vote in the election of directors of the
corporation.
 
1.2 Meaning of “outstanding” for Certain Purposes
 
Every Note certified and delivered by the Corporation hereunder shall be deemed
to be outstanding until it is cancelled or delivered to the Corporation for
cancellation provided that:
 
(a)  
if a new Note has been issued in substitution for a Note that has been
mutilated, lost, stolen or destroyed, only the new Note shall be counted for the
purpose of determining the aggregate principal amount of Notes outstanding;

 
 
5

--------------------------------------------------------------------------------

 
 
(b)  
Notes that have been partially redeemed or purchased shall be deemed to be
outstanding only to the extent of the unredeemed or unpurchased part of the
principal amount thereof; and

 
(c)  
for the purpose of any provision of this Agreement entitling Holders of
outstanding Notes to vote, sign consents, requisitions or other instruments or
take any other action under this Agreement or to constitute a quorum at any
meeting of Noteholders, Notes owned directly or indirectly by the Corporation or
any Affiliate of the Corporation shall be disregarded, provided that:

 
(i)  
for the purpose of determining whether the Corporation shall be protected in
acting and relying on any such vote, consent, requisition or other instrument or
action or on the Noteholders present or represented at any meeting of
Noteholders constituting a quorum, only the Notes which the Corporation knows
are so owned shall be so disregarded; and

 
(ii)  
Notes so owned that have been pledged in good faith other than to the
Corporation or an Affiliate of the Corporation shall not be disregarded if the
pledgee shall establish to the satisfaction of the Corporation the pledgee’s
right to vote, sign consents, requisitions or other instruments or take such
other actions free from the control of the Corporation or any Affiliate of the
Corporation.

 
1.3 Interpretation Not Affected by Headings
 
The division of this Agreement into Sections and clauses, the provision of a
table of contents and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation hereof.
 
1.4 Extended Meanings
 
In this Agreement, unless otherwise expressly provided herein or unless the
context otherwise requires, words importing the singular number include the
plural and vice versa; words importing gender include the masculine, feminine
and neuter genders; references to “Agreement”, “this Agreement”, “hereto”,
“herein”, “hereof”, “hereby”, “hereunder” and similar expressions refer to this
Agreement, and not to any particular Section, Subsection, clause or other
portion hereof, and include all Schedules and amendments hereto, modifications
or restatements hereof, and any and every Supplemental Agreement; and the
expressions “Section”, “Subsection”, “clause” and “Schedule” followed by a
number, letter, or combination of numbers and letters refer to the specified
Section, Subsection or clause of or Schedule to this Agreement.
 
1.5 Day Not a Business Day
 
If any day on which an amount is to be determined or an action is to be taken
hereunder at a particular location is not a Business Day at such location, then
such amount shall be determined or such action shall be taken at or before the
requisite time on the next succeeding day that is a Business Day at such
location.
 
1.6 Currency
 
Except as otherwise provided herein, all references in this Agreement to “US
dollars” or “$” are to lawful money of the United States.
 
 
6

--------------------------------------------------------------------------------

 
 
1.7 Statutes
 
Each reference in this Agreement to a statute is deemed to be a reference to
such statute as amended, re-enacted or replaced from time to time.
 
1.8 Invalidity of Provisions
 
Each provision in this Agreement or in a Note is distinct and severable and a
declaration of invalidity or unenforceability of any such provision by a court
of competent jurisdiction shall not affect the validity or enforceability of any
other provision hereof or thereof.
 
1.9 Applicable Law
 
This Agreement and the Notes shall be governed by and construed with the
internal laws of the State of Nevada, without giving effect to any of the
conflicts of law principles which would result in the application of the
substantive law of another jurisdiction and shall be treated in all respects as
Nevada contracts.
 
SECTION 2 THE NOTES
 
2.1 Designation and Issuance of Notes
 
The Notes shall be designated as the “10% Convertible Notes, due February 8,
2013”, shall be issued on the Closing Date.
 
2.2 Description of the Notes
 
The Principal and any accrued and unpaid interest on Notes will due and payable
on February 8, 2013 (the “Stated Maturity Date”) or, at the election of the
Holder, on the earlier of (a) the closing of a financing transaction by the
Corporation for aggregate proceeds in excess of US$5,000,000; (b) the sale or
partial sale of JHE; (c) the sale of all or substantially all of the assets of
JHE; or (d) an Event of Default (as defined in the Note Certificates).  The
events described in this Section 2.2(a), (b) and (c) are each a “Triggering
Event” and the Corporation agrees to provide each Note holder notice of a
Triggering Event within five calendar days.
 
The Principal Amount of the Notes is convertible, in whole or in part, at the
option of the holder into shares of common stock of the Corporation (each, a
“Common Share” and together with the Notes, the “Securities”) on (a) the Stated
Maturity Date or (b) the occurance of any Triggering Event.
 
The Notes shall be subordinate to the JHE Indebtedness.
 
2.3 Form of Notes
 
The Note Certificates will be in substantially the form attached hereto as
Schedule 1.
 
2.4 Notes to Rank Pari Passu
 
The Notes shall be subordinate obligations of the Corporation and shall rank
pari passu (equally and rateably with each other).
 
 
7

--------------------------------------------------------------------------------

 
 
2.5 Interest


 
Interest shall accrue from the date of this Note on the unpaid principal amount
at a rate equal to ten percent (10%) per annum, payable monthly in arrears on
the first Business Day of each calendar month beginning on March 1,
2012.  Interest shall be computed on the basis of a year of 365 days or 366 days
in a leap year, as the case may be.  For any period that is not an equal monthly
payment, interest shall be calculated for the actual number of days in such
period excluding the date of payment.
 
 
Wherever in this Agreement or a Note there is mention, in any context, of the
payment of interest, such mention is deemed to include the payment of interest
on amounts in default to the extent that, in such context, such interest is, was
or would be payable pursuant to this Agreement or such Note, and express mention
of interest on amounts in default in any of the provisions of this Agreement
shall not be construed as excluding such interest in those provisions of this
Agreement in which such express mention is not made.
 
If the date for payment of any amount of principal and interest in respect of a
Note is not a Business Day at the place of payment, then payment shall be made
on the next Business Day at such place and the Holder of such Note shall not be
entitled to any further interest or other payment in respect of the delay.
 
2.6 Option of Holder as to Place of Payment
 
Except as herein otherwise provided, all amounts which at any time become
payable on account of any Note or any interest thereon shall be payable at the
option of the Holder at any of the places at which the principal and interest in
respect of such Note are payable.
 
2.7 Surrender for Cancellation
 
If the principal amount due upon any Note shall become payable before the Stated
Maturity thereof, the Person presenting such Note for payment shall surrender
the same for cancellation to the Corporation and the Corporation shall pay or
cause to be paid the interest accrued and unpaid thereon (computed on a per diem
basis if the date fixed for payment is not an Interest Payment Date).
 
2.8 Right to Receive Agreement
 
Each Noteholder is entitled to receive from the Corporation a copy of this
Agreement on written request and upon payment of a reasonable copying charge.
 
SECTION 3  
REGISTRATION, TRANSFER, EXCHANGE AND OWNERSHIP OF NOTES

 
3.1 Registers
 
The Corporation shall cause to be kept at its principal office, a central
register (the “Register”) in which shall be entered the names and last known
addresses of Holders of Notes and the other particulars, as prescribed by law,
of the Notes held by each of them and of all transfers of such Notes.
 
 
8

--------------------------------------------------------------------------------

 
 
3.2 Ownership and Entitlement to Payment
 
The Person in whose name a Note is registered shall be deemed to be the
beneficial owner thereof for all purposes of this Agreement and payment of or on
account of the principal  and interest on such Note shall be made only to or
upon the order in writing of such Person, and each such payment shall be a good
and sufficient discharge to the Corporation for the amount so paid.
 
3.3  Restrictions on Transfer of Notes Under U.S. Securities Law
 
The Notes have not been and will not be registered under the U.S. Securities Act
or under any applicable securities laws of any state of the United States.  The
Notes are “restricted securities” (as defined in Rule 144(a)(3) under the U.S.
Securities Act) and may be offered, sold, pledged or otherwise transferred,
directly or indirectly, only pursuant to an effective registration statement
under the U.S. Securities Act or pursuant to an available exemption from, or in
a transaction not subject to, the registration requirements of the U.S.
Securities Act, and, in each case, in accordance with applicable state
securities laws and, if requested by the Corporation, the Holder furnishes to
the Corporation an opinion of counsel of recognized standing in form and
substance reasonably satisfactory to the Corporation to such effect.
 
SECTION 4 WITHHOLDING TAXES
 
All payments made by the Corporation with respect to the Notes shall be made
free and clear of and without deduction for or on account of any present or
future tax, duty, levy, impost, assessment, or other governmental charge imposed
or levied by or on behalf of the Government of the United States, as well as any
other government or authority, province, state or territory thereof or by any
authority or agency therein or thereof as well as any other government or
authority having power to tax a Noteholder, unless the Corporation is required
to withhold or deduct taxes by law or by the interpretation or administration
thereof. If the Corporation is required by such laws or by the interpretation or
administration thereof to withhold or deduct any amount from any payment with
respect to the Notes (including without limitation, any payments for principal,
interest, capitalized interest) for or on account of any taxes, the Corporation
shall make such withholding or deduction and remit the full amount deducted or
withheld to the relevant authority in accordance with Applicable Law.
 
The Corporation will furnish to the Holders of the Notes, within 30 days after
the date that the payment of any taxes is due pursuant to Applicable Law, copies
of receipts evidencing such payment by the Corporation.
 
SECTION 5 COVENANTS OF THE CORPORATION
 
5.1 Grant of Security Interest
 
Upon payment of the JHE Indebtedness to the JHE Lien Holders and the termination
of the JHE Lien, the Corporation will use best efforts to grant the Noteholders
a first and prior, perfected Security Interest in the JHE Assets and pledge of
all the membership interests of JHE to secure repayment of US$2,000,000 of the
Principal Amount of the Notes for the benefit of the Noteholders, including
executing and delivering documents to perfect such Securities Interest in
similar form as the JHE Security Documents.
 
 
9

--------------------------------------------------------------------------------

 
 
5.2 Restrictive Covenants in respect of the Corporation and JHE
 
The Corporation hereby covenants and agrees for the benefit of the Noteholders
that it will not:
 
(a)  
and will not permit JHE to, create, incur, assume or suffer to exist any Lien,
other than Permitted Encumbrances; or

 
(b)  
convey, sell, lease, assign, transfer or otherwise dispose of any of the JHE
Assets other than granting of liens consisting of the Permitted Encumbrances or
entering into a transaction under which the Corporation will pay the Principal
Amount and accrued Interest on closing of such transaction.

 
5.3 Grant of Kansas Royalty Interest
 
The Corporation will grant the Noteholders, or their designees, the Kansas
Royalty Interest upon consummation of the acquisition of Kansas Properties by
the Corporation, if any.  The Kansas Royalty Interest will be granted on a pro
rata basis to each Noteholder or its designee (based on the ratio of the
Noteholder’s investment relative to the aggregate proceeds of the Offering) in
the form of a 3.5% overriding royalty interest on approximately 8,400 acres on
the Corporation’s interest in Kansas Properties acquired by the Corporation,
subject to capital call, contribution and other obligations.  The Kansas Royalty
Interest Grant will be in a form determined in the sole discretion of the Board,
acting reasonably.
 
SECTION 6 MEETINGS OF NOTEHOLDERS
 
6.1 Right to Convene Meetings
 
Noteholders holding 50% or more of the outstanding Principal Amount of the Notes
or the Corporation may convene a meeting of the Noteholders.  Every such meeting
shall be held in Houston, Texas, or at such other place as may be approved or
determined by the Corporation.
 
6.2 Notices of Meetings
 
Notice of a meeting of Noteholders shall be given to the Noteholders at least 21
days prior to the date of the meeting, and a copy of any notice sent by mail to
Noteholders shall be sent by mail to the Corporation (unless the meeting has
been called by it).  A notice of a meeting of Noteholders shall state the time
and place at which the meeting is to be held and shall state briefly the general
nature of the business to be transacted thereat, and it shall not be necessary
for any such notice to set out the terms of any resolution to be proposed.
 
6.3 Chairman
 
The Corporation shall choose an individual present to be the chairman of the
meeting.
 
6.4 Show of Hands
 
Except as otherwise provided in this Agreement, every resolution submitted to a
meeting shall be decided by a majority of the votes cast on a show of hands, and
unless a poll is duly demanded as herein provided, a declaration by the chairman
that a resolution has been carried or carried unanimously or by a particular
majority or lost or not carried by a particular majority shall be conclusive
evidence of the fact.
 
 
10

--------------------------------------------------------------------------------

 
 
6.5 Poll
 
On every resolution proposed to be passed and on any other resolution submitted
to a meeting in respect of which the chairman of the meeting or one or more
Noteholders or proxyholders for Noteholders holding at least US$100,000
principal amount of Notes demands a poll, a poll shall be taken in such manner
and either at once or after an adjournment as the chairman of the meeting shall
direct.
 
6.6 Voting
 
On a show of hands, every Person who is present and entitled to vote, whether as
a Noteholder or as proxyholder for one or more Noteholders or both, shall have
one vote.  On a poll each Noteholder present in person or represented by a proxy
duly appointed by an instrument in writing shall be entitled to one vote in
respect of each US$1,000 principal amount of Notes held by such Noteholder on
the record date fixed for the meeting.  A proxyholder need not be a
Noteholder.  All matters shall be approved by holders of a majority of the votes
cast at a meeting of the Noteholders.
 
6.7 Minutes
 
Minutes of all resolutions and proceedings at every meeting of Noteholders shall
be made and duly entered in books to be from time to time provided for that
purpose by the Corporation, and any such minutes, if signed by the chairman of
the meeting at which such resolutions were passed or proceedings had, or by the
chairman of the next succeeding meeting of the Noteholders, shall be prima facie
evidence of the matters therein stated and, unless the contrary is proved, every
such meeting, in respect of the proceedings of which minutes shall have been
made, shall be deemed to have been duly held and convened, and all resolutions
passed thereat or proceedings had shall be deemed to have been duly passed and
had.
 
6.8 Instruments in Writing
 
All actions which may be taken and all powers which may be exercised by the
Noteholders at a meeting may also be taken and exercised by an instrument in
writing signed in one or more counterparts by the Holders of more than 50% of
the aggregate outstanding principal amount of the Notes.
 
6.9 Binding Effect of Resolutions
 
Every resolution passed in accordance with the provisions of this Article 6 at a
meeting of Noteholders shall be binding upon all the Noteholders, whether
present at or absent from such meeting, and every instrument in writing signed
by Noteholders in accordance with this Article 6 shall be binding upon all the
Noteholders, whether signatories thereto or not, and each and every Noteholder
shall be bound to give effect accordingly to every such resolution and
instrument in writing.
 
6.10 Record Dates
 
If the Corporation shall solicit from the Holders any request, demand,
authorization, direction, notice, consent, waiver or other action, the
Corporation may, at its option, by or pursuant to a certified resolution, fix in
advance a record date for the determination of such Holders entitled to provide
such request, demand, authorization, direction, notice, consent, waiver or other
action, but the Corporation shall have no obligation to do so.  Any such record
date shall be the record date specified in or pursuant to such Certified
Resolution.
 
 
11

--------------------------------------------------------------------------------

 
 
If such a record date is fixed, such request, demand, authorization, direction,
notice, consent, waiver or other action may be given before or after such record
date, but only the Holders of record at the close of business on such record
date shall be deemed to be Holders for the purposes of determining whether
Holders of the requisite proportion of Notes then outstanding have authorized or
agreed or consented to such request, demand, authorization, direction, notice,
consent, waiver or other Act, and for this purpose the Notes then outstanding
shall be computed as of such record date.
 
SECTION 7 NOTICES
 
7.1 Notice to the Corporation
 
Any notice to the Corporation under the provisions hereof shall be valid and
effective if delivered to the Chief Financial Officer of the Corporation or if
sent by facsimile transmission (with receipt confirmed) to the attention of the
Chief Financial Officer of the Corporation at its principal offices with a copy
for informational purposes only to Dorsey & Whitney, LLP, attention Kenneth Sam,
1400 Wewatta St., Suite 400, Denver, CO, 80202, fax: (303) 629-3450, and shall
be deemed to have been validly given at the time of delivery or transmission if
it is received prior to 4:00 p.m. (Houston time) on a Business Day, failing
which it shall be deemed to have been given on the next Business Day.
 
7.2 Notice to Noteholders
 
Unless otherwise expressly provided in this Agreement, any notice to Noteholders
under the provisions hereof shall be valid and effective if it is delivered or
mailed postage prepaid, addressed to such Noteholders, at their addresses or
electronic communication numbers, if any, appearing in the Register and, subject
as provided in this Section 7.2, shall be deemed to have been received at the
time of delivery or on the second Business Day after the day on which it was
mailed.  Any notice made by delivery on a day other than a Business Day, or
after 4:00 p.m. (Houston time) on a Business Day, shall be deemed to be received
on the next following Business Day.  All notices to joint Holders of any Notes
may be given to whichever one of the Holders thereof is named first in the
Register, and any notice so given shall be sufficient notice to all holders of
such Note. In the event of a postal disruption, notice to Noteholders shall be
given or sent by other appropriate means.
 
SECTION 8 SUPPLEMENTAL AGREEMENTS
 
8.1 Supplemental Agreements
 
When authorized by a resolution of its Directors, the Corporation may, without
the consent of any Noteholder, and they shall when required by this Agreement,
execute, acknowledge and deliver by their proper officers Supplemental
Agreements, which thereafter shall form part of this Agreement, for any one or
more of the following purposes:
 
(a)  
adding to the covenants of the Corporation herein contained for the protection
of the Noteholders;

 
(b)  
making such provisions not inconsistent with this Agreement as may be necessary
or desirable with respect to matters or questions arising hereunder, including
the making of any modifications in the form of the Notes which do not affect the
substance thereof and which it may be expedient to make, provided that such
provisions and modifications will not adversely affect the interests of the
Noteholders;

 
 
12

--------------------------------------------------------------------------------

 
 
(c)  
evidencing the succession, or successive successions, of successors to the
Corporation and the covenants of and obligations assumed by any such successor
in accordance with the provisions of this Agreement; and

 
(d)  
giving effect to any Noteholder resolution.

 
The Corporation may also, without the consent or concurrence of the Noteholders,
by Supplemental Agreement or otherwise, make any changes or corrections in this
Agreement or in any Supplemental Note which it shall have been advised by its
legal counsel, acting reasonably, are required for the purpose of curing or
correcting any ambiguity or defective or inconsistent provision or omission or
mistake or manifest error contained herein or in any Supplemental Agreement,
provided that the rights of the Noteholders are in no way materially adversely
affected thereby.
 
8.2 Effect of Supplemental Agreements
 
Upon the execution of any Supplemental Agreement relating to some or all Notes,
this Agreement shall be modified in accordance therewith, such Supplemental
Agreement shall form a part of this Agreement for all purposes in relation to
such Notes, and every Holder of such Notes shall be bound thereby.  Any
Supplemental Agreement providing for the issue of Notes may contain terms which
add to, modify or negate any of the terms contained in this Agreement in
relation to the Notes to be so issued, and to the extent that there is any
difference between the terms of this Agreement and the terms contained in a
Supplemental Agreement, the terms contained in the Supplemental Agreement shall
be applicable to the Notes unless otherwise indicated in such Supplemental
Agreement; provided that no provision in a Supplemental Agreement shall
adversely affect the rights of holders of Notes.
 
SECTION 9 EVIDENCE OF RIGHTS OF NOTEHOLDERS
 
9.1 Evidence of Rights of Noteholders
 
Any instrument which this Agreement may require or permit to be signed or
executed by the Noteholders may be in any number of concurrent instruments of
similar tenor and may be signed or executed by such Noteholders in person or by
attorney duly appointed in writing.
 
The Corporation may, nevertheless, in its discretion, require further proof when
it deems further proof desirable or may accept such other proof as it shall
consider proper.
 
The ownership of Notes shall be proved by the Register as herein provided.
 
SECTION 10 EXECUTION AND FORMAL DATE
 
10.1 Counterpart Execution
 
This Agreement may be executed in several counterparts, each of which when so
executed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument.
 
 
13

--------------------------------------------------------------------------------

 
 
10.2 Formal Date
 
For the purpose of convenience, this Agreement may be referred to as bearing the
formal date of February 8, 2012, irrespective of the actual date of execution
hereof.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 

 
 
SIGNATURE PAGE
 
INTER-CREDITOR AGREEMENT
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement under the
hands of their proper signatories in that behalf.





 
CIRCLE STAR ENERGY CORP.
 
By:
     
Authorized Signing Officer






 
NOTEHOLDER
 
By:
       

 

 
 
 

--------------------------------------------------------------------------------

 
 